Citation Nr: 1033568	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 
1967 to January 1969.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's June 2008 VA Form 9 included a request for a 
hearing.  However, in May 2010, the Veteran withdrew that hearing 
request.  Therefore, Board adjudication of the current appeal may 
go forward without a hearing.  See 38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

The Veteran has not been shown to have bladder cancer, or 
residuals of bladder cancer, attributable to Agent Orange 
exposure or any other incident of service.


CONCLUSION OF LAW

The Veteran's claimed bladder cancer is not due to, or the result 
of, Agent Orange exposure or any other incident of service.  38 
U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, and 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2005.  This letter advised the Veteran of 
the information necessary to substantiate his claim and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  The Board notes that the Veteran was not 
provided notice regarding the evidence and information necessary 
to establish a disability rating and effective date in accordance 
with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
However, the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or effective 
date to be assigned have been rendered moot, and the absence of 
notice regarding these elements should not prevent a Board 
decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (U.S. 2009).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and private medical 
records are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's current 
disability is related to exposure of Agent Orange is his own lay 
statements.  The appellant does not allege continuity of 
symptomatology.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals for 
the Federal Circuit has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement which did not allege continuity of symptomatology, that 
VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  As there is 
no competent evidence of record demonstrating some causal 
connection, an examination is not warranted.  See McLendon, 
supra.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for malignant tumors may 
be established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the Veteran's claimed bladder cancer was not diagnosed 
and treated until 2001, three decades after service.

There also exists a presumption for certain diseases associated 
with exposure to herbicide agents, which may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to be 
due to an association with herbicide agents include AL 
amyloidosis, chloracne or other acne form disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers, and soft-tissue 
sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  Id.

The Veteran has confirmed service in Vietnam during the Vietnam 
War era and is therefore presumed to have been exposed to 
herbicide agents.  Bladder cancer, however, is not on the list of 
diseases associated with herbicide agents and, therefore, the 
presumption is inapplicable here.  See 38 C.F.R. § 3.309(e).  
Service connection on the basis of presumptive exposure to 
herbicide agents, including Agent Orange, is therefore not 
warranted.

While service connection may not be granted on a presumptive 
basis for bladder cancer, the Veteran is not precluded from 
establishing service connection with evidence that such cancer, 
or residuals thereof, was incurred during service or is otherwise 
related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). To this extent, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim of 
service connection for bladder cancer, and residuals thereof, 
must be denied.

While the evidence reveals that the Veteran currently suffers 
from bladder cancer, the competent, probative evidence of record 
does not etiologically link the Veteran's current disability to 
his service or any incident or disorder incurred therein, to 
include Agent Orange exposure.  With regards to direct service 
connection, service medical records are absent complaints, 
findings or diagnoses of any disorders of the bladder during 
service.  In addition, during the January 1969 clinical 
examination for separation from service, there is no indication 
of a chronic disorder noted.  Thus, there is no medical evidence 
that shows the Veteran suffered from bladder cancer during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, generally there 
must be probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In this case, the Veteran has been diagnosed with 
transitional cell carcinoma of the bladder, or bladder cancer.  
The remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

The Veteran has not produced a competent medical opinion 
establishing an etiological link between his current bladder 
cancer, or residuals thereof, and an event or occurrence in 
service.  In this regard, the Board notes that in the July 2005 
letter from the Veteran's private physician, the physician stated 
that he could not determine that the Veteran's bladder cancer was 
caused by his exposure to Agent Orange, as he had no knowledge of 
the level of exposure the Veteran suffered.  Specifically, the 
private physician stated that 50 percent of bladder cancer cases 
are completely unexplained, and many of the others are due to 
cigarette smoking.  Ultimately, the private physician stated he 
was unable to offer speculation as to the cause of the Veteran's 
bladder cancer.  (See July 2005 letter).

The Board acknowledges that the Veteran himself has claimed that 
his bladder cancer is the result of his active service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, there is no evidence of continuity of symptomology 
since active service in the present case.  The evidence of record 
indicates that the Veteran was first diagnosed with bladder 
cancer in 2001.  This is approximately 32 years since the Veteran 
separated from service; this significant lapse in time between 
the active service and the first evidence of bladder cancer 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his currently 
diagnosed bladder cancer is etiologically related to his active 
service.  The normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service, are also 
probative evidence against the claim for direct service 
connection.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for bladder cancer on both a presumptive and direct 
basis, and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for bladder cancer is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


